Opinion.
Campbell, C. J.:
The minutes of the board of police containing the order for the levy of taxes should have been admitted in evidence.
Although badly kept and ever so imperfect, if they were the minutes of the board, and the levy of county taxes served the purpose of enabling the collector to collect the money now sought to be recovered as having gone into the treasury of the county, the appellant should have been allowed to show it. The suggestion of the inadmissibility of the evidence because of the want of a bill of particulars with the declaration is not well made ’because the list of persons and State tax appended to the declaration, coupled, with its averment,’ is sufficient, and, if it was not, the objection to the evidence should have been based on that ground expressly, so that application to amend the bill of particulars, if necessary, could be made. The proposition that the statement of the bill of exceptions that this was all the evidence, shows that the plaintiff could not make out this case, and suffered no harm from the exclusion of the evidence offered, is not sound, for the bill of exceptions is to have a reasonable interpretation, and plainly shows that the plaintiff was cut off from presenting his case by the denial of the right to show the necessary data for ascertaining the money which went into the county treasury, and which the plaintiff claimed to be entitled to recover. This was all the evidence offered on which the ruling complained of was made, but it does not appear that this was all the evidence in the plaintiff’s power to produce.
Judgment reversed and cause remanded for a new trial.